Citation Nr: 0833803	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include sinusitis and/or disability manifested 
by post nasal drip.  

2.  Entitlement to service connection for back disability, to 
include neurological impairment of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1970 to 
November 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, the RO denied service 
connection for sinusitis, and the veteran's disagreement with 
that decision led to this appeal.  In addition, in a May 2003 
rating decision, the RO had denied service connection for 
asbestosis, diminished eyesight, urinary tract infection, and 
low back disability, to include pinched nerve with radicular 
symptoms.  The veteran disagreed with that part of the 
decision that denied service connection for diminished eye 
sight and low back disability and perfected his appeal with 
respect to those issues.  The veteran testified at a Board 
hearing held at the RO in December 2005.  

In a decision dated in November 2006, the Board, denied 
service connection for sinusitis and eye disability, to 
include diminished eyesight, and at the same time remanded 
the claim of entitlement to service connection for back 
disability, to include pinched nerve, lumbar spine, with 
radicular symptoms.  The veteran appealed the denial of 
service connection for sinusitis and service connection for 
eye disability, to include diminished eyesight, to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Partial Remand (Joint 
Motion) in which it was stated that the veteran explicitly 
abandoned his appeal regarding his claim for entitlement to 
service connection for eye disability, to include diminished 
eyesight.  In the Joint Motion, the parties requested vacatur 
and remand of that part of the November 2006 Board decision 
that denied service connection for sinusitis.  In an Order 
dated in July 2008, the Court granted the Joint Motion, 
dismissed the appeal as to service connection for eye 
disability, to include diminished eyesight, and remanded that 
part of the November 2006 Board decision that denied service 
connection for sinusitis.  

As to the issue of entitlement to service connection for back 
disability, to include pinched nerve, lumbar spine, with 
radicular symptoms, the veteran was provided a VA examination 
in February 2007, the claim was readjudicated, and the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) dated in April 2007.  In late 
April 2007, the service organization then representing the 
veteran submitted a VA Form 646, Statement of Accredited 
Representative in Appealed Case, pertaining to the back 
disability service connection claim.  That issue was returned 
to the Board in April 2008, and for the reasons outlined in 
the remand discussion, the Board has reframed that issue as 
entitlement to service connection for back disability, to 
include neurological impairment of the left lower extremity.  

In August 2008, the Board received a VA Form 21-22a, 
Appointment of Individual as Claimant's Representative, which 
is dated in July 2008.  It appoints the attorney named on the 
title page as the veteran's representative to prosecute the 
veteran's claims for any and all VA benefits, and the 
attorney did not indicate limitation of the representation to 
a particular claim.  Because of this, the Board is including 
the back disability service connection claim in this remand.  
See 38 C.F.R. § 20.607 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Although the issue decided by the RO was entitlement to 
service connection for sinusitis, throughout the appeal, 
including in his brief to the Court, the veteran has referred 
to sinus problems and post nasal drip as the disability for 
which he is seeking service connection.  The Board has 
therefore framed the issue as entitlement to service 
connection for respiratory disability, to include sinusitis 
and/or disability manifested by post nasal drip.  

At his December 2005 hearing, the veteran testified that he 
was treated for sinusitis in service and he said that he 
continued to receive treatment after he was discharged from 
service in 1983.  He testified that he currently had a 
continuous draining from his sinusitis, and he said that 
before the time he was given Zyrtec and Flonase he had sinus 
headache with watering eyes.  He also testified that he 
sometimes experienced bleeding when he blew his nose and said 
he had heavy mucous.  He testified the he had been treated 
and had received medications for this from the time of his 
discharge from service.  He testified that he had had post-
nasal drip, constant dripping and constant drainage and that 
he had been diagnosed as having sinusitis, sinus infections, 
and congestion.  He testified that his condition has always 
included upper respiratory problems with drainage, and he 
said that in service he was just given medication to control 
his allergies and he guessed that was what they thought it 
was.  

The veteran's service medical records show that in 
December 1973 he was seen after having sustained nasal bone 
fracture two days earlier.  The examiner said displacement of 
distal nasal bone fragment was less than one millimeter.  The 
veteran elected not to have treatment, and he was given 
prophylactic penicillin because the fracture was accompanied 
by nasal lacerations.  Records show that in December 1974 the 
veteran complained of a cough with a cold for the past week 
and said he had been spitting some greenish-yellow mucous.  
Robitusson was prescribed.  

Service medical records show that in November 1978, the 
veteran was seen with complaints of a head cold for two days.  
There was no cough or sore throat, but there was sinus 
drainage present.  The impression was upper respiratory 
infection.  Dimetapp was prescribed.  In January 1979, the 
veteran was seen with complaints of a cold and gave a history 
of sinus congestion for three days with some productive 
coughing.  The impression was upper respiratory infection.  
Dimetapp and aspirin were prescribed.  In December 1979 the 
veteran was seen with complaints of sinus congestion, nasal 
drainage, and sore throat for two days.  He also complained 
of rhinitis and general malaise.  After examination, the 
assessment was upper respiratory infection.  Dimetapp, 
aspirin, and saline gargle were prescribed, and a throat 
culture was planned.  A laboratory report dated three days 
later indicates normal throat flora.  On the report of the 
veteran's service discharge physical examination in 
November 1983, the examiner evaluated the veteran's sinuses 
as normal.  

The claims file includes private medical records dated from 
October 1984.  They include a February 1989 entry showing the 
veteran was seen with complaints of productive cough, aching 
all over, sore throat, and congestion.  Examination of the 
head, eyes, ears, nose, and throat revealed pharyngitis with 
a moderate post nasal drip, and examination of the chest 
revealed bilateral rhonchi with no rales.  After physical 
examination and review of blood work, the physician's 
impression was flu-like syndrome.  In September 1996, the 
veteran presented complaining of sinus congestion, drainage 
and sinus pain, which he said had be present for a good two 
years or so.  On examination, there was no active sinus 
tenderness.  The impression after examination was on-going 
sinusitis.  A Z-Pak and a Decadron mix were prescribed.  In 
October 1996, the veteran presented with a recurrence of 
sinusitis.  Examination revealed sinus congestion and 
tenderness.   The impression was sinusitis, and medication 
was prescribed.  In February 1997, the veteran's complaints 
included sinus congestion.  Examination revealed a moderate 
post nasal drip, and the impression was sinusitis.  
Medication was prescribed.  

The notes from the veteran's private physician show that in 
July 2000 the veteran was noted to have a flare up of 
sinusitis and chronic sinusitis.  He reported having some 
cough and examination revealed a moderate post nasal drip and 
bilateral rhonchi, no rales.  Prescribed medications included 
a course of prednisone.  A week later the veteran was seen 
for follow up and was much improved.  In October 2000, the 
veteran said he needed a prescription refill for Allegra for 
sinus drainage.  After examination on that date, the 
diagnosis was allergic rhinitis, and the physician renewed 
the prescription for Allegra.  In December 2000 the veteran 
was noted to have a history of sinus congestion for over a 
year with a recent flare-up with a nonproductive cough.  
Physical examination revealed post nasal drip, and the 
diagnosis was acute and chronic sinusitis.  Medications 
including Zyrtec and Medrol were prescribed.  In 
January 2001, the veteran complained of sinus drainage, PND 
(paroxysmal nocturnal dyspnea), and cough, occasionally 
productive of mucous.  On examination, the nose was 
congested, the oropharynx was slightly red, and the veteran's 
voice was slightly hoarse.  The impression was chronic 
rhinitis.  

At a VA general medical examination in November 2002, the 
veteran stated that he had a sinus condition manifested by 
post nasal drip.  He denied any pain in the sinus areas and 
said he had not been treated with any antibiotics recently.  
On examination, there was no sinus tenderness, and the 
examiner said there was no significant postnasal drip or 
purulent drainage.  The diagnosis was chronic postnasal drip, 
no signs of sinusitis.  

The veteran argues that because he had sinus problems and 
post nasal drip symptoms in service and has testified that he 
has had the same symptoms since service, he should be 
provided a VA medical examination with a medical opinion as 
to whether his current disability may be associated with 
disease or injury in service.  In view of the evidence 
outlined above, the Board agrees that the veteran should be 
provided an examination and that a medical opinion should be 
obtained as to whether the veteran has any current sinusitis 
or disability manifested by post nasal drip that may be 
related to disease or injury in service, including the nose 
fracture in service.  

As to the veteran's claim of entitlement to service 
connection for back disability, to include pinched nerve, 
lumbar spine, with radicular symptoms, the veteran has 
contended that the nerve damage causing his left lower 
extremity pain and numbness symptoms was due to his 
significant weight gain in service.  In November 2006, the 
Board remanded the claim, characterized as entitlement to 
service connection for back disability, to include pinched 
nerve, lumbar spine, with radicular symptoms, for a medical 
opinion requesting that the claims file be reviewed and that 
the examiner identify what current disorder of the back the 
veteran has and approximate the onset of the disorder.  The 
veteran underwent a VA orthopedic examination in 
February 2007, which the examiner said was of no practical 
value because the veteran had had a recent knee fracture that 
required an extensive open reduction internal fixation 
procedure and was in a wheelchair.  Nonetheless, on review of 
the record and taking into consideration the findings in the 
February 2007 examination report along with the veteran's 
contentions, the Board has reframed the issue as entitlement 
to service connection for back disability, to include 
neurological impairment of the left lower extremity.  

The VA examiner noted that the veteran gave a history of an 
episode of lifting pain in basic training, but there was no 
reference to that in the service medical records.  The 
examiner said the only reference to back complaints in the 
service medical records was in December 1975, which was a 
lifting episode, and the examiner stated the veteran said 
that thereafter he had minor episodes of low back pain 
occasionally, but with no radiation.  The veteran said he did 
not seek medical attention, but would simply take aspirin on 
his own and the pain would go away.  The February 2007 
examiner did not mention the veteran's discharge physical 
examination in November 1983.  At that time clinical 
evaluation of the veteran's spine was normal, but he did 
report that he had had recurrent low back pain since boot 
camp.  In the February 2007 examination report, the examiner 
commented that as far as he could determine the veteran's 
back pain has always been predominantly left side lower back 
without any real radiation of the pain.  

At the February 2007 examination, the veteran reported that 
in August 1984, which was after service, while he was at his 
postal service job, a sack of mail fell causing him to fall 
scraping his anterolateral proximal thigh against a table or 
some other hard object.  He noted an "electric" pain 
extending over a portion of the left thigh, which eventually 
resulted in him seeing a neurologist in approximately 1992, 
and this was followed by a decompression of the lateral 
femoral cutaneous nerve on the anterolateral aspect, proximal 
left thigh.  The veteran reported that after the surgery his 
pain continued to bother him and his left leg was mostly just 
numb.  In the February 2007 VA examination report, the 
examiner said this nerve (the lateral femoral cutaneous 
nerve) has no connection whatever with the lower back 
symptoms the veteran had in service or subsequently.  He 
further said that the lateral femoral cutaneous nerve is a 
peripheral nerve that is in no way associated with the spinal 
nerves.  

In the February 2007 examination report, the diagnoses 
reported by the VA examiner were lumbar sprain and trauma to 
lateral femoral cutaneous nerve left thigh, requiring 
surgical decompression in 1993.  The examiner said in his 
opinion there is no connection between these two conditions 
or these two events.  Although requested to do so, he did not 
provide an opinion as to back disability onset, and a remand 
is required so that this can be accomplished.  Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders).  On remand, the Board 
will reframe its request for medical opinion in terms as a 
request for an opinion as to whether it is at least as likely 
as not that any current back disability or any damage to the 
lateral femoral cutaneous nerve, left thigh, had its onset in 
service or is causally related to service.  

On review of the record, it appears that with respect to his 
claim for service connection for sinusitis or disability 
manifested by chronic post nasal drip the veteran has not 
received notice that meets the requirements of 38 U.S.C.A. 
§ 5103(a) as it pertains to disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As these questions are involved in the present appeal, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Finally, the Board notes that in an August 2008 letter to the 
Board, the veteran's attorney requested that on remand that 
VA obtain all VA medical records, all Social Security 
records, all VA vocational rehabilitation records, and any 
private medical records for the veteran.  As the veteran has 
not previously indicated that he has received VA medical 
treatment or VA vocational rehabilitation services or that he 
has applied for or is receiving Social Security benefits, the 
Board will request that he provide additional information to 
facilitate VA's efforts to obtain the requested records.  In 
this regard, the Board will also request that the veteran 
provide sufficient information as to outstanding private 
medical records so that they may be requested.  

Accordingly, the case is REMANDED for the following action:  

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to service connection for 
respiratory disability, to include 
sinusitis and/or disability manifested by 
post nasal drip, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment of all non-VA health care 
providers from which he has received 
evaluation or treatment for respiratory 
disability, including sinusitis and/or 
post nasal drip, and from which he has 
receive evaluation or treatment for back 
disability and/or damage to the lateral 
femoral cutaneous nerve, left thigh, at 
any time since service.  With 
authorization from the veteran, take 
action to obtain and associate with the 
claims file records identified by the 
veteran that have not been obtained 
previously.  

Request that the veteran identify all VA 
medical facilities where he has received 
evaluation or treatment and the year in 
which he first received VA medical care.  
With that information, take action to 
obtain all VA medical records for the 
veteran and associate them with the 
claims file.  Action to obtain the 
requested records should be documented in 
the claims file.  

Request that the veteran specify whether 
and if so, approximately what year(s), he 
received VA vocational rehabilitation 
services.  If the veteran confirms that 
he has received such services, take 
action to obtain his VA Vocational 
Rehabilitation records.  Action to obtain 
the requested records should be 
documented in the claims file.  

Request that the veteran state 
specifically whether he has applied for 
Social Security Administration (SSA) 
benefits at any time.  If the veteran 
confirms that he has applied for such 
benefits, contact SSA and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

2.  Then, arrange for a VA examination of 
the veteran to determine the nature an 
etiology any current respiratory 
disability, to include sinusitis and/or 
disability manifested by post nasal drip.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the record 
(including the veteran's service medical 
records (with reports of sinus drainage 
and complaints of sinus congestion) and 
post-service medical records (with 
reports of sinus drainage, post-nasal 
drip, sinus congestion, and sinusitis), 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current respiratory 
disability, to include sinusitis and/or 
disability manifested by post nasal drip, 
had its onset in service or is causally 
related to service, including nasal 
fracture in December 1973.  

The examiner should provide an 
explanation of the rationale for the 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  In addition, arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine the 
nature and etiology of any current back 
disability and nature and etiology of 
damage to the lateral femoral cutaneous 
nerve, left thigh, or residuals thereof.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the record, 
including all service medical records and 
all available post-service medical 
records, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
back disability (including, but not 
limited to lumbar sprain identified at 
the February 2007 VA examination) had its 
onset in service or is causally related 
to any incident of service including the 
veteran's weight gain in service (from 
212 pounds at entrance exam in 
January 1970 to 271 pounds at discharge 
exam in November 1983).  

In addition, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any damage of the lateral femoral 
cutaneous nerve, left thigh, was present 
in service or is causally related to any 
incident of service including the 
veteran's weight gain in service (from 
212 pounds at entrance exam in 
January 1970 to 271 pounds at discharge 
exam in November 1983).  

The examiner should provide an 
explanation of the rationale for the 
opinions.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for respiratory disability, to 
include sinusitis and/or disability 
manifested by post nasal drip, and 
readjudicate the claim of entitlement to 
service connection for back disability, 
to include neurological impairment of the 
left lower extremity.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
attorney an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




